 164DECISIONSOF NATIONAL LABOR RELATIONS BOARDAccordingly, we grant Respondent Harlan's motion and dismiss theamended complaint in its entirety, without passing upon any otherquestion raised by the exceptions and briefs filed herein.[The Board dismissed the amended complaint.]constituted a single multistate employer,Member Murdock,who concurred in part anddissented in part inThe Ransom and RandolphCo., 110 NLRB 2204,and Member Peter-son,who expressed his disagreement in that respect in theJonesborocase andBreedingTransfer Company,110 NLRB 493,consider themselves bound by the majority decisionsin those cases.AMERICAN TELEVISION,INC. OF MISSOURI'andINTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS,LOCALNo.1,AFL,PETITIONER.Case No. 14-RCi-2555. January 7, 1955Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Roy V. Hayden, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer contends that its operations do not satisfy theBoard's recently adopted jurisdictional standards, eitheras an indi-vidual retail operationor aspart of an integrated, multistate opera-tion.We find no merit in this contention.The Employer, a Missouri corporation, operates a single retail store,in St. Louis, Missouri, where it is engaged in the sale of televisionsetsmanufactured principally by American Television, Inc., ofIllinois,2 hereinafter called the Illinois Corporation.The Employerand severalother corporations bearing similar names and located inseveral Stateswere organized in the early part of 1954 as the soleretail outlets for the products of the Illinois Corporation 3All shares of each of these corporations, except for some qualifyingstock, are owned by a single individual, U. A. Sanabria. Sanabriais the president of each of the several corporations, including theEmployer herein, and is also the chairman of the several boards of1The Employer's name appears as amended at the hearing.s The record indicates that the Employer also sells a few television sets and some specialequipment purchased from one othermanufacturer.S A California corporation of the same name is the only wholesale distributor for partsand picture tubes manufactured by the IllinoisCorporation.Althoughthe record indi-cates that there may be some salesmade by theIllinoisCorporationto other televisionset assemblers and manufacturers,it is apparentthat almostthe entireoutput ofthe Illi-nois Corporation is distributed either through the retail corporations or through the Cali-fornia distributor.111 NLRB No. 19. AMERICAN TELEVISION, INC. OF MISSOURI165directors.Sanabria's wife is the secretary-treasurer and his brotherisvice president of each of the corporations, with one exception.Although each of the retail corporations, including the Employer, hasa local manager, Sanabria himself promulgates sales and labor rela-tions policies for all of the corporations and actively directs all theiractivities.In addition to this active control by Sanabria, it is evidentthat, at least in the case of the Employer herein, all auditing is donein the office of the Illinois Corporation.Moreover, Sanabria ad-mitted, at the hearing, that the separate corporate entities in theseveral States were created only for the purpose of possible tax savingsand to limit the liability of the Illinois Corporation.In view of the foregoing, it is apparent that the Employer, theIllinoisCorporation, and the other corporations are engaged in asingle integrated enterprise and constitute a single multistate em-ployer within the meaning of the Act.4The total gross business of all of the retail corporations, outsidethe State of Illinois, is approximately $30,000 per week.Uncontra-dicted evidence establishes that approximately $15,000 worth of tele-vision sets were shipped each week to the retail outlets by the IllinoisCorporation.Without considering any other business done by theIllinois Corporation, this weekly figure projected for a period of 1year, totals well in excess of $250,000. Inasmuch as the Employerherein is an integral part of the manufacturing business of the IllinoisCorporation, and because the total out-of-State shipments of thisintegrated multistate operation is in excess of $250,000 per annum,we find that it will effectuate the policies of the Act to assert juris-diction over the operations of the Employers2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:The Petitioner seeks a unit comprising all of the Employer's tele-vision servicemen and repairmen.The Employer moves that the peti-tion be dismissed upon the ground that the employees sought by thePetitioner are not employees of the Employer but are employees ofan independent contractor.We find merit in the Employer'scontention.When the Employer commenced operations in March 1954, it re-cruited television repairmen to service the sets which the Employersold and which were warranted pursuant to the Illinois Corporation's4 Cf Red RockCompany, etal., 84 NLRB 521 at 522-523, enfd. asmod. 187 F. 2d 76(C A. 5);North Memphis Lumber Company,81 NLRB 745-746.5 Jonesboro Crain Drying Cooperative,110 NLRB 481. 166DECISIONSOF NATIONALLABOR RELATIONS BOARDwarranty and service agreement.However, because of the difficultyof maintaining a good working crew, the Employer on or about June1, 1954, turned over the service operations to one Martin C. Flynn.The Union contends that Flynn is not an independent contractorbut is an employee of the Employer, inasmuch as he is also a salesdirector of the Illinois Corporation and because the service contractgiven by the Employer with the sale of each of its television sets limitsthe charges for service and repair to such an extent that the serviceoperation could not possibly be conducted profitably as a separateenterprise.The record reveals that Flynn and the Employer entered into aninformal agreement establishing a separate service unit.Pursuantto this agreement, Flynn took over physically the service departmentwhich had formerly been operated by the Employer, and retainedthe service personnel who had been employed by the Employer. Onthis occasion, a sign was posted on the door of the service depart-ment to the effect that Flynn was the owner and operator thereof.This changeover was made during the middle of a week, and thecrew was paid for that week, half by check from the Employer andhalf in cash by Flynn.Although the trucks that are used by theservicemen continue to bear the name of the Employer, and are rentedfrom a truck rental agency by the Employer, Flynn reimburses theEmployer for their use.The hand tools used by the service creware owned by the employees, although the testing equipment in theshop is loaned to Flynn by the Employer. Both Flynn and Sanabriatestified, without contradiction, that the employees of the service creware under the sole supervision of Flynn and one supervisor appointedby him, and that Flynn, alone, has complete discretion and authorityto hire, discharge, promote, and act in all other respects with regardto the terms and conditions of employment of these employees.Healso makes all deductions and remittances for taxes and social security.It was further testified, without contradiction, that although the feeswhich Flynn may charge for service and repair are limited by theEmployer's agreements with the set owners, Flynn is guaranteed bythe Employer a profit on a cost-plus basis.By reason of the foregoing, we find that Flynn is an independentcontractor within the meaning of the Act and that the service depart-ment employees, whom the Petitioner seeks to represent, are employedby Flynn and not by the Employer.'Accordingly, we shall grant the Employer's motion to dismiss thepetition herein.[The Board dismissed the petition.]6 Cf.Hamner,Hamner & Rloberts,107 NLRB 937.